United States Court of Appeals
               for the district of columbia circuit



No. 97-1036                                  September Term, 1997


American Coalition for Competitive Trade,
               Petitioner
               
v.

William J. Clinton and United States of America,
               Respondents


Government of Canada,
               Intervenor

     Before: Wald, Williams, and Rogers, Circuit Judges
               

                              Order

     It is ordered, by the Court, that the opinion filed November 14, 1997, is amended as
follows:

     Page 5: Delete the first sentence on the page, which reads: "Indeed, ACCT alleges only
one connection to any binational panel proceeding of any sort."

     Page 5: Delete the phrase in the middle of the first paragraph on the page, which reads:
"which is a member organization in ACCT."

     Page 5: Make two changes to the last sentence of the first paragraph on the page,
removing the word "other" and changing "concedes" to "states" in the sentence that reads:
"ACCT concedes that it has no evidence that any of its other members have ever participated in a
binational panel proceeding."  This sentence should now read: "ACCT states that it has no
evidence that any of its members have ever participated in a binational panel proceeding."

     Page 6: Delete the phrase in the first full paragraph on the page, which reads: "with the
exception of the Coalition for Fair Lumber Imports case, which was filed in this court several
years ago and cannot confer standing because it was settled."     

     Page 6 and 7: Delete the phrase on the last line of page 6 and the first line of page 7,
which reads: "with Coalition for Fair Lumber Imports excepted."

     Page 7: Delete the phrase from the last line of the first full paragraph on the page, which
reads: "(with the exception of the Coalition for Fair Lumber Imports case discussed above)."

     Page 8: Delete footnote 3.

                                        Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk




Filed: November 21, 1997